DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centers of the first actuating element and the second actuating element extending substantially orthogonally to the firearm median plane (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim A1 been renumbered 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-14 recite the limitation “the second end” in line 1 of each.  The ambiguity of each is that both the first actuating element and the second actuating element require a second end (see claim 1, lines 7 and 15, respectively).  Thus, which second end is being referenced in the instant claims is unclear.  For purposes of examination, the presumption will be the second end of the second actuating element because a locking extension is required at the second end of the first actuating element, which does not appear amenable to the constructions of claims 13-14.
Claims 16-18 similarly recite “the second end” in lines 2 of each.  The ambiguity of each is akin to that of claims 13-14 above.  Presuming the second end of the second actuating element, suggested is inserting --thereof-- after “the second end.”
Claim 19 is ambiguous in view of the objection to the drawings above and because it is unclear what “a center” of each of the first and second actuating elements extends substantially orthogonally to the firearm median plane is intended to convey.  That is, what constitutes the center of the these elements is not shown and the only iteration of the term “orthogonally” is found in the instant claim.  Furthermore, the disclosed median plane of the firearm, 51, e.g., Fig. 1, appears to run parallel to actuating element 2 (“first, left, actuating element,” ¶ [0028] of US 2021/0102767—the PG PUB of the instant application).  Thus, it is unclear how any center thereof can extend orthogonally to that plane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0123683 to Garrett et al. (“Garrett”).
Re: claim 1, Garrett discloses the claimed invention including a firearm comprising: a firearm housing 16, e.g., Fig. 1, defining a magazine well 24; and a magazine holder comprising a first actuating element 54, a second actuating element, inter alia, 36, and a spring 42; the first actuating element having a first actuating extension 66 at a first end of the first actuating element where the first actuating extension protrudes outward relative to a median plane of the firearm (as shown, see also, e.g., Figs. 2-4); and a locking extension 52 at a second end of the first actuating element that protrudes inward relative to the firearm median plane (as shown); such that the locking extension is configured to engage a recess 34 defined in a housing of a magazine 30 when the magazine is inserted in the magazine well (e.g., Fig. 2) so as to reversibly secure the magazine within the magazine well (also disclosed at ¶ [0056]); the first actuating element defining a longitudinal guide 32 extending from the first end of the first actuating element (see also, e.g., Figs. 5-6); the second actuating element having a second actuating extension 44 at a first end of the second actuating element; and a second end of the second actuating element is configured so that when the second actuating element is disposed in an insertion position the second end can be inserted* (*see below) into the longitudinal guide of the first actuating element (as shown), wherein the second actuating element is rotatable around a rotational axis (as through pin 58) at the second end of the second actuating element, and can be pivoted around the rotational axis from the insertion position to an installation position (as shown); wherein when the second actuating element is in the installation position, the first actuating element and the second actuating element are thus operatively and movably coupled, and the first actuating element is pretensioned by the spring against the firearm housing so as to urge the first actuating element toward the firearm median plane, id., the first actuating extension and the second actuating extension are therefore symmetrically disposed on the firearm housing with respect to the firearm median plane (as shown); and an inward release movement, e.g., Fig. 4, of the first actuating extension will pivot the first actuating element around the rotational axis and thereby disengage the locking extension from the recess in the magazine housing; and an inward release movement, e.g., Fig. 3, of the second actuating extension will translate the first actuating element away from the firearm median plane and thereby disengage the locking extension from the recess in the magazine housing; such that an inward urging of either the first or second actuating extension releases the magazine reversibly secured within the magazine well (as shown and disclosed).
In re Hutchinson, 69 USPQ 138.  Regardless, Garrett meets the recitations.
Re: claim 15, Garrett further discloses wherein the spring is made of a bent wire or spring sheet.  This is asserted because such springs are well-known to be made of metal wire, as opposed to, e.g., plastic, and because that shown satisfies a bent wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Garrett.
Whether Garrett adequately discloses the claimed invention as set forth above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spring from a bent wire or spring sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Aug-21